FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER BAILEY,                              No. 12-35171

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01905-MO

  v.
                                                 MEMORANDUM *
STEVE SHELTON, MD, Individual
capacity; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Oregon state prisoner Christopher Bailey appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference in the treatment of his skin condition. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Bailey failed

to establish a genuine dispute of material fact as to whether Dr. Lytle was

deliberately indifferent in treating Bailey’s scabies. See id. at 1060 (“Deliberate

indifference is a high legal standard. A showing of medical malpractice or

negligence is insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (conclusory

allegations are insufficient to defeat summary judgment).

      The district court did not abuse its discretion in denying Bailey’s motion for

appointment of counsel because Bailey did not demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth the standard of review and explaining the “exceptional circumstances”

requirement).

      AFFIRMED.




                                           2                                    12-35171